991 So. 2d 1036 (2008)
Al PRINCE, Appellant,
v.
STATE of Florida, Appellee.
No. 1D07-1753.
District Court of Appeal of Florida, First District.
October 15, 2008.
Nancy A. Daniels, Public Defender, and Richard M. Summa, Assistant Public Defender, Tallahassee, for Appellant.
Bill McCollum, Attorney General, and Joshua R. Heller, Assistant Attorney General, Tallahassee, for Appellee.
PER CURIAM.
Appellant, Al Prince, appeals from his convictions and sentences for sexual battery and simple battery. Appellant raises six issues on appeal, only one of which has merit. Appellant contends, and the State concedes, that the trial court erred in sentencing him as a habitual violent felony offender ("HVFO") because his prior offense of sale or delivery of cocaine is not a qualifying offense under section 775.084(1)(b)1., Florida Statutes (2003). See Brooks v. State, 837 So. 2d 1125, 1126 (Fla. 4th DCA 2003) (holding that the trial court improperly sentenced the appellant as an HVFO based on an offense not enumerated in section 775.084(1)(b)). However, the trial court properly sentenced Appellant as a prison releasee reoffender.
Accordingly, we AFFIRM Appellant's convictions and sentences, VACATE that portion of the judgment designating him as an HVFO, and REMAND with instructions that the trial court enter an amended judgment.
ALLEN, DAVIS, and BENTON, JJ., concur.